\DOO\JO\Lh-LUJI\.)I-*

'_4
0

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

iféi§iizt

NUV 2 9 2018

 

 

 

 

cLEaK us olsta\c'r ccom
so HERN olsmlcT oF cALlFoleA
_ sY oEPoTY

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

EASTCO INTERNATIONAL Case No.: 3 : 18-cv-0308»BEN-RBB
CORPORATION,
Al\/lERICAN CAPITAL EQUIPMENT ORDER GRANTING
LLC, DEFENDANT’S MOTION
Plaintiffs’ TO DISMISS, DOC. 5
v.
TECMA BAJA LLC,
Defendant.

 

 

 

 

Plaintiffs Eastco International Corp. and American Capital Equipment LLC filed this

lawsuit against Defendant Tecma Baja LLC for breach of an alleged oral contract relating

to the management of a maquiladora plant in Tijuana, Baja California, Mexico. Tecma

moves to dismiss the Complaint for forum non conveniens under 28 U.S.C. § 1404(a). Doc.

5. The motion is GRANTED.

3:18-cv-0308-BEN-RBB

 

 

 

\DOO\]O\U\-l>-b-\I\)»-\

N[\)NN[\)[\)[\J[\)[\)I-‘l-)-¢_\p-a>-ar-ll-Ml_~l-l
OO"~]O\LJ]-P~UJ[\J|'_‘C\OOO\]O\L/l-LWN*_‘C

 

 

I. BACKGROUND1

Plaintiff Eastco is an Illinois Corporation, and Plaintiff American Capital is a
Missouri Limited Liability Company (collectively, “Plaintiffs”). Defendant Tecrna is a
Nevada Limited Liability Company headquartered in El Paso, Texas With a local office in
San Diego, California. All three companies conduct business in Mexico.

In April 2007, a California corporation called Made in l\/Iexico contracted with
Plaintiffs to provide management services under a Management Services Agreement (“the
2007 Agreemen ”). In relevant part, the 2007 Agreement provided:

F. This_ Agreement shall be governed by the laws of the State of
California. Any dispute arising out of or relating to its validity, interpretation,
enforceability or breach, and/or any other claim or controversy arising out of
the relationship hereby created . . . shall be submitted to arbitration in San
Diego, California pursuant to Schedule 2 hereof and the decision of any such
arbitrator shall be binding upon the parties.

G. No party to this Agreement shall institute any judicial proceeding
against any other party to enforce any right hereunder, except that any party
may institute litigation to (i) enforce its rights of arbitration hereunder; or (ii)
to confirm and have judgment entered upon any arbitration award issued.

Doc. 6-2, p. 21-22, 1 17.Miscellaneous.F-G. Tecma later purchased Made in MeXico and

its two subsidiaries

On September lO, 2015, Tecma orally contracted with Plaintiffs to provide

management services for Plaintiffs’ maquiladora plant located in Tijuana, Mexico.2 Under

 

1 The Court accepts as true the facts alleged in Plaintiffs’ Complaint, Doc. l. See
Vz`vendi SA v. T-Mobile USA, ]nc., 586 F.3d 689, 691 n. 3 (9th Cir. 2009); see also Aguas
Lenders Recovery Group v. Suez, S.A., 585 F.3d 696, 697 (2d Cir. 2009) (accepting the
facts alleged in the complaint as true Where the case was dismissed on forum non
conveniens grounds without a factual hearing).

2 A maquiladora is a factory in Mexico run by a foreign company and exporting its

products to the country of that company.
2

3:18-cv-0308-BEN-RBB

 

 

\OOO\}O\U`l-D~UJI\J'-‘

l\)[\)[\)[\)i\)l\)[\)l\)l\)>-*>-¢»_~r-\»_Ar-»_~»-a>_¢p_-
OO\]C\U`|-l>-W[\)'_‘C>\OOO\]O\m-LUJNHO

 

 

the oral contract, Tecma agreed that none .of the services, responsibilities, or fees originally
provided or charged by Made in Mexico Would change under Tecma’s new ownership.

In late October of 2015, Plaintiffs" Tijuana plant Was vandalized, rendering it
inoperable. Plaintiffs allege that Tecma breached the parties’ oral contract by, in part,
failing to help Plaintiffs continue operating the plant and by failing to manage the insurance
claim for the losses. Plaintiffs filed the present lawsuit for Tecma’s alleged breach of the
oral contract. Tecma now moves to dismiss for forum non conveniens, contending that the
lawsuit should be pursued in Mexico.

II. DISCUSSION

Federal district courts have discretion to dismiss an action under the doctrine of
forum non conveniens Am. Dredging Co. v. Mller, 510 U.S. 443, 447-48 (1994).
Dismissal is appropriate only if th_e defendant establishes “(I) the existence of an adequate
forum, and (2) that the balance of private and public interest factors favors dismissal.” Bos.
Telecomms. Grp., Inc. v. Wood, 588 F.3d 1201, 1206 (9th Cir. 2009).

A. Adequacy of the Forum

As the movant, Tecrna bears the burden of demonstrating that an alternative forum
exists and that it is adequate Jones v. GNC Franchisz'ng, Inc., 211 F.3d 495, 499 n. 22 (9th
Cir. 2000). An alternative forum is available where (l) the defendant is amenable to service
of process and (2) the forum provides “some remedy” for the wrong at issue. Lueck v.
Sundstmnd Corp., 236 F.3d 1137, l 143 (9th Cir. 2001). “This test is easy to pass; typically,
a forum will be inadequate only where the remedy provided is so clearly inadequate or
unsatisfactory, that it is no remedy at all.” Tuazon v. R..l Reynolds Tobacco Co., 433 F.3d
1163, 1178 (9th Cir. 2006). _

Tecma argues that Mexico is an adequate forum under both factors. The Court
agrees. First, Tecma is amenable to process in Mexico because of Tecma’s business
operations there, as well as its agreement to accept service and submit to jurisdiction there.
Doc. 5-1, p. 8. Second, Mexico provides an adequate remedy for Plaintiffs’ breach of

contract action. Plaintiffs are commercial agents doing commercial acts in Mexico through
3
3:1s-cv-0303-BEN-RBB

 

 

\ooo\lc\u\.l>oa[\),_i

NI\)N[\)N[\)[\)[\)[\JH)-»_Ar-»-¢>_lr-i>-a»_-i_a
OO`~]O\U'l-l>~'-IJ[\)|_*O\DOO\]O\U'ILW[\)\"*O

 

 

their maquiladora plant. See Doc. 5-3, §§ 1, 3, and 75 of the Mexican Commercial Code.
Accordingly, Plaintiffs can bring suit in Mexican courts for their contract dispute. Because
(1) Tecma agrees to submit to Mexican jurisdiction and (2) recourse in Mexican courts is
available to Plaintiffs for their contract dispute, Mexico is an adequate alternative forum.
See also Loya v. Starwood Hotels & Resorts Worldwide, Inc., 583 F.3d 65 6, 664 (9th Cir.
2012) (concluding Baja California Sur, Mexico provided an adequate forum despite the
less generous remedies available there for the same type of action because the defendants
agreed to accept service, submit to jurisdiction, and waive any statute of limitations
defenses).

B. Plaintiffs’ Choice of Forum

Next, the Court considers Plaintiffs’ choice to file their lawsuit in California.
“Although a plaintiff is generally entitled to deference in its choice of forum, especially if
the plaintiff is a U.S. citizen or resident, that deference is far from absolute.” Ayco Farms,
Inc. v. -Ochoa, 862 F.3d 945, 949-50 (9th Cir. 2017). “A U.S. citizen plaintiff is entitled to
less deference in his choice of forum if he does not reside in that forum.” Ici.; see also,
Gemim' Capz`tal Grp., Inc. v. Yap Fishirzg Corp., 150 F.3d 1088, 1091-92 (9th Cir. 1998)
(giving less-deference to U.S. citizens’ choice of Hawaii forum because they were not
Hawaii residents). Here, neither of the plaintiffs is a California resident or even maintains
an office in California. Indeed, the only party with any California connection is the movant,
Tecma, which maintains a local office there. Accordingly, the Court views Plaintiffs’
choice of forum with skepticism. See id. at 950 (viewing plaintiffs choice of forum with
skepticism where plaintiffs contacts with California were limited to selling in California
and opening an office there during the same month as oral argument on the defendants’
motion to dismiss). “For a U.S. citizen’s choice of forum to be rejected, the private and
public interest factors must strongly favor trial in a foreign country.” Id. Therefore, the

Court turns next to weighing those factors.

3 : 18-cv-0308-BEN-RBB

 

 

\DOO\]O\U\-l>b~lf\)»-

OO\lO\Kh-|>-WNP~*CD\DOO\IO\LA-|>WN*-‘O

 

 

C. Balance of Private Interest Factors

In a typical forum non conveniens motion, a district court “must evaluate the
convenience of the parties and various public interest considerations.” Arlantic Morine
Const‘. Co., Inc. v. U.S. Dist. Courifor W. Dist. of Tex., 571 U.S. 49, 62 (2013). “The
calculus changes, however, when the parties’ contract contains a valid forum-selection
clause, which represents the parties’ agreement as to the most proper forum.” Id. Where
the parties have agreed to a valid forum selection clause, it “should be given controlling
weight in all but the most exceptional cases.” Id. at 63.

Plaintiffs contend that a valid forum selection clause exists designating the Southern
District of California as the agreed upon forum, and thus, it should be given controlling
weight. Specifically, Plaintiffs point to the following provision from the 2007 Agreernent
between Plaintiffs and Made in Mexico:

This Agreement shall be governed by the laws of the State of California.
Any dispute arising out of or relating to its validity, interpretation,
enforceability or breach, and/or any other claim or controversy arising out of
the relationship hereby created . . . shall be submitted to arbitration in San
Diego, California pursuant to Schedule 2 hereof and the decision of any such
arbitrator shall be binding upon the parties.

Doc. 6-2, p. 21-22, 11 17 .Miscellaneous.F. Setting aside the issue of whether Tecma can be
bound by the 2007 Agreement to which it is not a party, the Court rejects Plaintiffs’ position
because the identified clause is not a forum-selection clause; it is a choice of law provision
coupled with a mandatory arbitration provision. Despite Plaintiffs’ attempts to characterize
Paragraph F as including a “forum selection . . . clause,” Paragraph F does not reflect the
parties’ agreement to litigate their disputes in the Southern District of California. Doc. 6,
p. 2. Rather, it reflects the parties’ agreement to pursue their disputes in arbitration in San
Diego. Accordingly, there is no valid forum selection clause to give controlling weight
Cf Ailanric Marine, 571 U.S. at 63-64.

Because no forum selection clause exists, the Court turns to the remaining private

interest factors. The factors to be Weighed in a forum non conveniens inquiry are:
5
3:18-cv-0308-BEN-RBB

 

 

\DOONO\Ui-D~L)Jl\)>-a

[\)[\)[\Jl\)[\)l\)[\-)l\)[\)>-db-\r-‘l-li_~i_¢)_\»-\)-¢r_‘
OO\IO\U'i-LWI\JP*‘O\DOO\~]O\M-l>-UJ[\)’_‘C

 

 

“(1) the residence of the parties and the witnesses; (2) the forum’s convenience to the
litigants; (3) access to physical evidence and other sources of proof; (4) whether unwilling
Witnesses can be compelled to testify; (5) the cost of bringing witnesses to trial; (6) the
enforceability of the judgment; and (7) all other practical problems that make trial of a case
easy, expeditious and inexpensive.” Bos. Telecomms. Grp., Inc. v. Wood,, 588 F.3d 1201,
1206_07 (9th Cir. 2009). The Court considers each factor in turn.

1. Residence of & Convenience to the Parties and Witnesses

As a threshold matter, Plaintiffs urge the Court to compare the convenience of
Mexico with that of the entire United States. That comparison, however, is improper. “It
would indeed be difficult for a district court to consider all of the practical problems that
make trial of a case easy, expeditious and inexpensive . . . if it were required to consider
the United States as a whole.” Ayco Farms, Inc. v. Ochoa, 862 F.3d 945, 949 (9th Cir.
2017). lnstead, the proper comparison is between “the proposed foreign forum [and] the
forum that the plaintiff actually chose.” Id. Accordingly, the Court compares the burdens
and benefits of litigation in Mexico with those in the chosen forum of California, rather
than the United States, as a whole.

First, the Court considers the parties’ and witnesses’ residences Plaintiff Eastco is
an Illinois Corporation doing business in Illinois and Mexico. Plaintiff American Capital
is a Missouri Limited Liability Company doing business in Illinois and Mexico. ' Defendant
Tecma is a Nevada Limited Liability Company doing business in El Paso, Texas, San
Diego, California, and Mexico. Thus, neither plaintiff resides in California, all of the
parties do business in Mexico, and only the defendant has an office in California, weighing
in favor of dismissal.

As to the location and importance of non-party witnesses, the parties’ evidence and
arguments are limited. Plaintiffs emphasize that Made in Mexico, the company that signed
the 2007 Agreement and was later acquired by Tecma, is a California corporation
l\/leanwhile, Tecma points to the plant’s manager, Jorge Venzor, as a key witness in

Mexico. Although Tecma argues that many witnesses are located in Mexico, Mr. Venzor
6
3 : 18-cv-0308-BEN-RBB

 

 

\OOO\JO\Lh-|>L)Jl\)l_‘

N[\)[\)[\)NNN[\)[\)»-*)-\)-)»-~i-ii-¢i-\i_a>-\i-_a
OO`~]C\LJ`l-PUJ[\)*_‘O\OOO\]O\LH-LWN*_‘O

 

 

is the only Witness Tecma identifies by name. Tecma further argues that many of the
former employees of Plaintiffs and of Made in Mexico’s subsidiaries are located in Mexico,
not California. Because Tecma’s identification of witnesses is limited to Mr. Venzor and
unknown employees, this factor weighs only slightly in favor of dismissal.

As to the fourth factor, Tecma concedes that whether it could compel Mr. Venzor
and other fenner employees to testify outside of Mexico remains unclear. Therefore, this
factor is neutral.

Regarding the cost of bringing witnesses to trial in California versus Mexico, this
factor weighs in favor of dismissal To be sure, San Diego’s close proximity to the Mexican
border and Tijuana is a relevant consideration However, even if all Mexican witnesses
consented to testify in California, travel to California from Mexico does pose logistical and
financial burdens. Because Plaintiffs do not offer any argument on behalf of their
witnesses, the Court is unclear about the extent to which those burdens would likewise
impact witnesses traveling to Mexico, rather than to California As already discussed,
Tecma is the only party with an office in California. Plaintiffs, on the other hand, have
already consented to travel from the middle of the United States - Missouri and Illinois -
to California. Thus, the Court is not persuaded that the burden of flying Plaintiffs and their
witnesses a bit further south to Mexico would be significantly more inconvenient or
expensive This factor weighs in favor of dismissal

2_. Evidentiary Considerations

Next, the Court considers the “access to physical evidence and other sources of
proof.” Bos. Telecomms. Grp., Inc. v. Wood, 588 F.3d 1201, 1206 (9th Cir. 2009).
Notably, the maj or events giving rise to the parties’ dispute occurred in Mexico, including
the parties’ negotiation of the alleged oral contract, the obligations under the alleged oral
contract to provide management services at the Tijuana maquiladora, and the alleged
breach of that contract Moreover, Plaintiffs’ allege that as a result of the breach, they were
forced to conduct “[a]n expensive and time consuming procedure” in Mexico called a

“terceria,” Which “was required to prove that all the equipment, inventory, work in process,
7
3:18-cv-0308-BEN-RBB

 

 

\DOO\]O\U'\-hb~)l\}i-l

N[\)N[\)[\)[\)[\)[\)[\J>~>-¢i-r->-¢)_li-ii-i>-‘r-~
OO-lO\U`l-l>-L)JI\JP-*O\OOO-]O\Lh-ILWN->-‘O

 

 

records, etc. were [their] property.” Doc. 6, 11 37. Additionally, Plaintiffs contend they had
to hire independent counsel in Mexico to prove ownership and satisfy the labor oourt.
Nonetheless, Tecma offers no evidence that any witness to the numerous events in Mexico
is unwilling to testify in California. Thus, those sources of evidence, despite their strong
connection to Mexico, do not tip the scales in either direction.

Turning to physical evidence, Plaintiffs’ damaged equipment and the maquiladora
plant - both central to the parties’ dispute - are located in Mexico. Accordingly, this factor
does weigh in favor of dismissal

3. Enforceability of the Judgment

This factor is neutral. Neither party argues that enforcing a judgment in either forum
would be problematic Indeed, Tecma concedes that both California and Texas, where
Tecma’s principal office is located, adopted the Uniform Forum-Country Money
Judgments Recognition Act. See Cal. Code. Civ. Pro. §§ 1713 er seq.; Tex. Civ. Prac. &
Rem. Code. § 36A.001 et seq.

4. Other Practical Considerations

lmportantly, related litigation is ongoing in Mexico. See Doc. l, il 37 (“the mater
[sic] remains in litigation in Mexico.”). Therefore, a significant number of the same
witnesses will likely be needed in both proceedings, and much of the same evidence will
likely need to be presented to both courts. Accordingly, this factor strongly favors
dismissal. See Lueck v. Sundslrand Corp., 236 F.3d 1137, 1147 (9th Cir. 2001) (relying
on “the existence of . . . related proceedings” in a foreign forum as a factor favoring
dismissal).

D. Balance of Public Interest Factors

Next, the Court considers the public interest factors: “(1) administrative difficulties
flowing from court congestion; (2) imposition of jury duty on the people of a community
that has no relation to the litigation; (3) local interest in having localized controversies
decided at home; (4) the interest in having a diversity case tried in a forum familiar with

the law that governs the action; [and] (5) the avoidance of unnecessary problems in
s
szis-cv-osos-BEN-RBB

 

 

[\JI\)NNNI\)N[\)I\)»-*h-\h-a»-\r-l>-\i_¢>_~i-a>-
OO\JO\U`|-l§-UJ[\)|-*C\OOO\]O\LI'I-LW[\)»-i@

\DOO\IO\U`l-Idb.ll\.)l-*

 

 

conflicts of law.” Loya v. Siarwood Hoiels & Resoris Worl_dwide,_ Inc., 583F.3d 656, 664
(9th Cir. 2009).

Tecma contends that, as to the first factor, the Southern District of California “has
an infamously busy docket,” which weighs in favor of dismissal Doc. 5-1, p. 13. As to
the local interest factor, Tecma argues that San Diego’s interest in the lawsuit is minor, at
best. Indeed, Tecma is the only party with any San Diego connection, and that connection
is not a compelling one: Tecma is a Nevada company operating primarily in Texas and
Mexico but with a local San Diego office. Plaintiffs respond that Tecma has a local office
in San Diego because it manages maquiladora plants in Tijuana, which then produce items
for sale in the United States by Arnerican companies, thereby establishing San Diego’s
local interest. Doc. 6, p. 9. Plaintiffs overstate San Diego’s interest, however, because the
dispute in this case does not involve the actual products for sale in the United States
produced by the maquiladoras. Instead, the dispute surrounds Tecma’s management (or
lack thereof] of the maquiladora plant in Mexico under an oral contract entered in Mexico.

Conversely, Mexican courts do have an interest in this case because it involves
resident witnesses and American businesses that regularly conduct business in Mexico.
Further, Mexican citizens will not be burdened by the dispute’s resolution in Mexico
because Mexican courts do not use jury trials for commercial disputes like this one. In
contrast, the Court cannot justify burdening California jurors with the present litigation
because most of the alleged events constituting the creation and breach of the oral contract
at issue took place in Mexico among non-Californian parties. See, e.g., Loya, 583 F.3d at
665 (affirming district court’s finding of “no cause to burden Washington jurors with this
litigation given that most of the allegedly wrongful conduct took place in Mexico and
among non-Washington defendants”).

As to the fourth factor, which considers the interest in having a diversity case tried
in a forum familiar with the law that governs the action, Tecma argues this lawsuit’s
resolution will require consideration of Mexican law in several important respects

Specifically, Mexican law is implicated because the operation of Plaintiffs’ business in
9
3:18-cv-0308-BEN-RBB

 

 

NNNNN[\)[\-)l\)[\)»-*i-lr-l»-\»_¢>-\i_ar-i-i_¢
OO~JO\MLL)JN|_‘CD\DOO\IO\Lh-LUJN*-*C

\DOO\JO\U`I-l>b)[\)»--\

 

 

Mexico required employing personnel in Mexico, paying taxes in Mexico, and importing
and exporting material and equipment to and iiom Mexico. See Doc. 1, 1111 31, 33-34, 37.
Thus, the Court must consider Mexican law to determine whether Tecma complied with
the duties to which it allegedly agreed under the oral contract.

Plaintiffs respond that this factor must weigh in their favor because of the 2007
Agreement’s choice of law provision, requiring the contract to be “governed by the laws
of the State of California.” Doc. 6, p. 10. However, even if California law should apply
to the issues in this litigation, a Mexican tribunal is competent to decide questions of
American law, including that of California. See Cheng v. Boeing Co., 708 F.2d 1406, 1411
(9th Cir. 1983) (finding no error in district court’s conclusion that a Taiwan tribunal is
competent to decide questions of Arnerican law, should it apply). Plaintiffs do not offer
any evidence showing otherwise

To be sure, under certain circumstances, California law’s application to Plaintiffs’
claims could weigh in favor of this Court retaining jurisdiction For example, in Zipfel v.
Halliburton Co., 832 F.2d 1477, 1486 (9th Cir. 1987), the plaintiffs brought a claim under
the Jones Act, which, where applicable, precluded forum non conveniens dismissal Thus,
the Zt'pfel court needed to make an initial choice of law determination on whether the J ones
Act applied. In contrast, here, “there is no arguably applicable law that would end the
forum non conveniens inquiry, so no potentially dispositive choice of law determination
need . . . be[] made.” Lockman Foundation v. Evangelical Alliance _Mission, 930 F.2d 764,
771 (9th Cir. 1991). “Consequently, the applicability of United States law to various causes
of action should ordinarily not be given conclusive or even substantive weight.” Gemini
Capitol Group, Inc. v. Yorp Fishing Corp., 150 F.3d 1088, 1092 (9th Cir. 1998). Plaintiffs
offer no authority to the contrary. Accordingly, the Court finds this factor only slightly
favors retaining jurisdiction

IV. CONCLUSION
ln light of the previous factors, the Court finds dismissal is appropriate because (1)

Mexico is an adequate alternative forum, (2) the nucleus of Plaintiffs’ case is where the

10
3:18-cV-0308-BEN-RBB

 

 

 

\DOO\]O\U’I-hb)d)i-\

l\)[\)[\)[\)l\)[\)l\)[\)[\)\-l>-l»_\l-‘i-¢i-¢>_‘>-»i-a>-¢
OO\]O\Lh-BWN*°"O\OOO\]C\U`l-PUJNI-*C

 

 

oral contract was allegedly entered and carried out, and (3) on balance, the public and
private factors strongly favor dismissal Accordingly, Tecma’s motion to dismiss is

GRANTED, and the entire action is DISMISSED Without prejudice

IT IS SO ORDERED.

   

Date: November %, 2018

 

 

o//)
H . ER T. B»ENITEZ
nited States District Judge

11

3218-cV-0308-BEN-RBB

 

 

 

